IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41211
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS CHAVEZ-ROSAS, also known as
Jesus Chavez-Hernandez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-197-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Jesus Chavez-Rosas has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Chavez-

Rosas has filed a response.

     Our independent review of the brief, the appellate record,

and Chavez-Rosas’ response discloses no nonfrivolous issue.

Accordingly, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.   See 5TH   CIR.   R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.